 


110 HR 7292 IH: To amend the Internal Revenue Code of 1986 to exclude from gross income compensation received by employees consisting of qualified distributions of employer stock.
U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7292 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2008 
Mr. Rohrabacher introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income compensation received by employees consisting of qualified distributions of employer stock. 
 
 
1.Qualified stock distributions to employees 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139A the following new section: 
 
139B.Qualified stock distributions to employees 
(a)In generalGross income shall not include— 
(1)so many shares of any stock received by an individual in a qualified employee stock distribution of such individual’s employer as does not exceed the maximum stock amount, 
(2)any gain on stock excluded from gross income under paragraph (1) if such stock is held by such individual for not less than 10 years, and 
(3)in the case of any qualified disposition of stock which is described in paragraph (2) (and which meets the holding requirement of such paragraph), any gain on so much stock acquired during the 60-day period beginning on the date of such disposition as does not exceed the fair market value of the stock so disposed (determined as of the time of disposition). 
(b)Definitions and special rulesFor purposes of this section— 
(1)Qualified employee stock distributionThe term qualified employee stock distribution means a distribution by an employer of stock of such employer to all employees (determined as of the date of the distribution) of such employer as compensation for services. 
(2)Maximum stock amountThe term maximum stock amount means, with respect to any distribution, the lowest number of shares of stock of the employer received by any employee of the employer in such distribution. 
(3)Qualified disposition 
(A)In generalThe term qualified disposition means, with respect to the disposition of any stock described in paragraph (2) during any calendar year, the disposition of a number of shares of such stock not in excess of the excess of— 
(i)the applicable percentage of the aggregate number of shares of such stock received during the calendar year that such stock was received, over 
(ii)the aggregate number of shares of such stock taken into account under this subparagraph for all prior calendar years. 
(B)Applicable percentageFor purposes of clause (i), the applicable percentage is, with respect to any calendar year following the calendar year in which such stock was received, the percentage determined in accordance with the following table: 
 
  
The applicable  
In the case of:percentage is:   
 
The first through tenth such calendar years0 percent  
The eleventh such calendar year10 percent  
The twelfth such calendar year20 percent  
The thirteenth such calendar year30 percent  
The fourteenth such calendar year40 percent  
The fifteenth such calendar year50 percent  
The sixteenth such calendar year60 percent  
The seventeenth such calendar year70 percent  
The eighteenth such calendar year80 percent  
The nineteenth such calendar year90 percent  
Any subsequent calendar year100 percent.     
(c)Employment taxesAmounts excluded from gross income under subsection (a)(1) shall not be taken into account as wages for purposes of chapters 21, 22, 23, 23A, and 24. 
(d)Recapture if stock disposed during required holding periodIf an amount is excluded from gross income under subsection (a)(1) with respect to any stock and the individual disposes of such stock at any time during the 5-year period beginning on the date that such individual received such stock— 
(1)the gross income of such individual for the taxable year which includes the date of such disposition shall be increased by the amount so excluded, and 
(2)the tax imposed by this chapter for such taxable year shall be increased by the sum of the amounts of tax which would have been imposed under subchapters A and B of chapters 21 and 22 if subsection (c) had not applied with respect to such amount. For purposes of this title and the Social Security Act, any increase in tax under paragraph (2) shall be treated as imposed under the provision of chapter 21 or 22 with respect to which such increase relates.
(e)RegulationsThe Secretary shall issue such regulations as may be necessary or appropriate to carry out this section, including regulations which provide for the application of this section to stock options. . 
(b)Clerical amendmentThe table of section for such part is amended by inserting after the item relating to section 139A the following new item: 
 
 
Sec. 139B. Qualified stock distributions to employees.  . 
(c)Effective dateThe amendments made by this section shall apply to stock received by employees after December 31, 2008. 
 
